Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 July 1825
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My dear friend
Newyork
July 13h 1825
This Letter will Be delivered By M. de Syon a Good Young French man who was acquainted with us in France, and Has much travelled with us through the U.S. He is going to See the Natural Bridge and other Curiosities But wish above all to Have the Honor to Be presented to You, as I don’t know when or How we will meet Again I Give Him this line of introduction.Your Amiable grand daughter is now in this City. I Have not availed Myself of the Opportunity so much as I did wish. We Have this morning Made an excursion to Staten island and Viewed the Splendid Bay of Newyork. But as she writes to Monticello I shall only add that I Hope to See You Early in August. I Have received Your letter in answer to Mr Lay’s Application. may I find Your Health quite Restored! I think, all considered, I Have done well to Yeild to the president’s proposal and to the people’s wish in accepting my passage on Board the frigate most kindly named the Brandy wine. offer my affectionate respects to mrs Randolph and family. My two Companions Beg to Be Respectfully Remembered to You and to them.Most affectionately Your old friendLafayetteM. de Syon will Be very anxious to See the University.